Title: To George Washington from Colonel George Baylor, 7 February 1777
From: Baylor, George
To: Washington, George



Dear Sir
Williamsburg [Va.] Feby 7th 1777.

This is the fouth day of my being in this disagreeable place, making application to the Governor and Council, for the use of their Factories at Fredricksburg, which I have just obtain’d. I shall set out tomorrow for Petersburgh to get a part of my Saddles made there, and from thence I shall go to Ronoak in North Carolina, to perchase Horses; the price of them being so exorbitant here, that it will be impossible to procure them, that is, such as you would approve of, & I wd shoze to have.

Colo. Grayson is just seting out from this place, who desired me to inform you, tht he had nearly compleated his Corps of Officers. I have my Corps of Officers excepting a Capt. one Lieut. and a Cornet, and those vacancies I amagin by this time are filled up, as I writt to three young Gentlemen (who were desirious of entering into the serivce,) Thornton, Carter, and Brent, to apply to Major Clough, who is at Fredricksburg, for their recruting instructions. The Officers appointed are Capts. George Lewis the Gentleman you mentiond in your last, Robert Smith, Cadwalider Jones, and William Fontain, Lieuts. Willm Mackwilliams, William Stark who has the small pox, Churchil Jones, John Stith, and Carter Page. Cornets Capt. Lewises, William Armistead, Chiswell Barret, William Parsons, and Walker Baylor, all of whom I think are Gentlemen, and am in hopes you will not be displeasd with.
I shall not fail in writing to you by every Post, informing you of my situation and strength of the Regiment. I am with the greatest Respect your Obt Hume Servant

George Baylor

